



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Anderson, 2015 ONCA 894

DATE: 20151216

DOCKET: C59974

Doherty, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Trevor Anderson

Appellant

Howard L. Krongold, for the appellant

Andreea Baiasu, for the respondent

Heard and released orally: December 10, 2015

On appeal from the conviction entered Justice Fitzpatrick
    of the Superior Court of Justice, dated July 9, 2014.

ENDORSEMENT

[1]

The appellant appeals conviction only.  There are two grounds of appeal.

Did the Crown prove that the appellant knew that the sale of
    the gun was not authorized?

[2]

In our view, the defence at trial acknowledged that there was only one
    issue  had Mr. Anderson (the appellant) played any role in the transfer of
    the firearm.  The evidence at trial and the submissions at trial focused
    exclusively on that single issue as identified by defence counsel.

[3]

The position at trial can only be taken as a concession that the other
    essential elements of the offence under s. 99, including whether the appellant knew
    that his accomplice did not have the necessary authorization were conceded
    without formal proof.  In light of that concession, the first ground of appeal
    fails.

Was the verdict unreasonable?

[4]

The appellant argues that the verdict, and in particular the finding
    that the appellant aided and abetted in the transfer of the firearm, is
    unreasonable.  Counsel does not suggest that the trial judge misapprehended the
    evidence.  We think the evidence offered ample support for the trial judges conclusion. 
    We refer to the trial judges concise summary of the evidence and the
    inferences available from that evidence at para. 22 of his reasons.

[5]

The appeal is dismissed.

Doherty J.A.

S.E. Pepall J.A.

M. Tulloch J.A.


